NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IAN RICARDO COBOURNE, AKA                       No.    19-73029
Horace Vincent Megghie, AKA Vincent
Megghie-Horace, AKA Charlesworth                Agency No. A072-163-287
Sweeny, Jr., AKA Michael Wilson,

                Petitioner,                     MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 8, 2020**
                            San Francisco, California

Before: MURGUIA and CHRISTEN, Circuit Judges, and SESSIONS,*** District
Judge.

      Ian Ricardo Cobourne, a native and citizen of Jamaica, petitions for review of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
the Board of Immigration Appeals’s (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his request for a continuance. We have

jurisdiction under 8 U.S.C. § 1252. We review the denial of a continuance for abuse

of discretion. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the

petition for review.1

        The agency did not err or abuse its discretion in concluding that Cobourne

failed to show good cause for a continuance. See 8 C.F.R. § 1003.29 (“The

Immigration Judge may grant a continuance for good cause shown.”); Ahmed, 569

F.3d at 1012 (listing factors to consider). Cobourne had fourteen months—from

November 2, 2016 to January 4, 2018—to find counsel and prepare for his merits

hearing. Cobourne had sufficient notice of the January 4, 2018 hearing and express

warning that he would be required to proceed pro se should he fail to obtain counsel.

Cobourne provides no explanation for why he waited over a year to hire a new

attorney.

        Consequently, Cobourne’s due process claim also fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (a petitioner must show “error and substantial

prejudice” to prevail on a due process claim).

        PETITION FOR REVIEW DENIED.




1
    Cobourne’s motion for stay of removal (Doc. 9) is denied as moot.

                                          2